Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 3-7 directed to Species 2 non-elected without traverse.  Accordingly, claims 3-7 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mark C. Comtois on 8/16/2021.

Claim 1
	Line 10, “a removable syringe configured to removably connect to the one-way valve, the removable syringe comprising with a plunger” has been replaced with “a removable syringe is connectable to the one-way valve at a position outside of the first water chamber with a plunger”.  
	Claim 10
	Claim 10 is cancelled. 

REASONS FOR ALLOWANCE
Claims 1-2, 8-9, and 11-14 are allowed. 
The following is an examiner’s statement of reasons for allowance: The limitation of a fish tank, comprising: a removable syringe is connectable to the one-way valve at a position outside of the first water chamber as claimed in claim 1 is not anticipated or made obvious by the prior art of record, in the examiner’s opinion. Furthermore, claim 8 cites of a device operatively connect to the second water chamber via a one-way valve at a position outside of the first water chamber. For example, Schatz (US 3,814,254) discloses a fish tank, comprising a removable syringe is connectable to the one-way valve in the first water chamber with a plunger but fails to disclose the one-way valve at a position outside of the first water chamber. 
Another example is Yim (US 2016/0219840), which discloses a fish tank, comprising a removable syringe that is separable into parts but fails to disclose the one-way valve at a position outside of the first water chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/BRADY W FRAZIER/Primary Examiner, Art Unit 3647